Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2020

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

         Appellees have filed Motions to Dismiss Appellant Statoil Texas Onshore Properties,
LLC’s Appeal for Lack of Jurisdiction. We order the motions are carried with the appeal. We
further order Statoil Texas Onshore Properties, LLC to file its response, if any, on or before the
date its reply brief is due.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.




                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court